  

 

REVOLVING CREDIT NOTE

PNC Bank, National Association

 

$23,000,000 June 22, 2012   Woodbridge, N.J.

 

This Revolving Credit Note (this “Note”) is executed and delivered under and
pursuant to the terms of that certain Revolving Credit, Term Loan and Security
Agreement dated as of the date hereof (as amended, restated, supplemented or
modified from time to time, the “Loan Agreement”) by and among HUDSON
TECHNOLOGIES COMPANY, a corporation of the State of Tennessee (the “Borrower”),
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), the various financial institutions
named therein or which hereafter become a party thereto (together with PNC
collectively, “Lenders”) and PNC as agent for Lenders (in such capacity,
“Agent”). Capitalized terms not otherwise defined herein shall have the meanings
provided in the Loan Agreement.

 

FOR VALUE RECEIVED, the Borrower hereby promises to pay to the order of PNC, at
the office of Agent located at PNC Bank Center, Two Tower Center, East
Brunswick, New Jersey 08816 or at such other place as Agent may from time to
time designate to Borrower in writing:

 

(i) the principal sum of TWENTY-THREE MILLION AND 00/100 DOLLARS ($23,000,000)
or, if different from such amount, the unpaid principal balance of the Revolving
Advances as may be due and owing to PNC under the Loan Agreement, payable in
accordance with the provisions of the Loan Agreement, subject to acceleration
upon the occurrence of an Event of Default under the Loan Agreement or earlier
termination of the Loan Agreement pursuant to the terms thereof; and

 

(ii) interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full at the applicable Revolving Interest
Rate in accordance with the provisions of the Loan Agreement. In no event,
however, shall interest exceed the maximum interest rate permitted by law. Upon
and after the occurrence of an Event of Default, and during the continuation
thereof, interest shall be payable at the Default Rate in accordance with the
Loan Agreement; and

 

(iii) notwithstanding anything to the contrary herein, in the Loan Agreement
and/or in any Other Document, all outstanding principal and interest hereunder
is due and payable on the Termination Date.

 

1

 

 

This Note is a “Revolving Credit Note” referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Other Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents and is subject to all of the agreements, terms and conditions therein
contained.

 

This Note is subject to mandatory prepayment, and may be voluntarily prepaid, in
whole or in part, in each case, on the terms and conditions set forth in the
Loan Agreement.

 

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof. If any other Event
of Default shall occur under the Loan Agreement or any of the Other Documents,
which is not cured within any applicable grace period, then this Note may, as
provided in the Loan Agreement, be declared to be immediately due and payable,
without notice, together with reasonable attorneys’ fees, if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.

 

Lenders may at any time pledge or assign all or any portion of their rights
under the Loan Agreement and the Other Documents (including any portion of this
Note) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or assignment
or enforcement thereof shall release Lenders from their obligations under the
Loan Agreement or any of the Other Documents.

 

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

 

Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.

 

ATTEST:   HUDSON TECHNOLOGIES COMPANY             By: /s/ Stephen P. Mandracchia
  By: /s/ Brian F. Coleman [COPY] Name:  Stephen P. Mandracchia   Name:  Brian
F. Coleman   Title: Secretary   Title: President  

 

2

 

